 LOCAL NO.630, TEAMSTERSProduce, Refrigerated&Processed Foods&Industri-alWorkers Local No.630, International Brother-hood of Teamsters,Chauffeurs,Warehousemen &Helpers of America(Ralph'sGrocery Company)andBobby H. Kelley.Case 21-CB-4572February 19. 1974DECISION AND ORDERBY MEMBIFRSFANNING, KENNLDY, ANDPENEL.LOOn October 9, 1973, Administrative Law JudgeIrving Rogosin issued the attached Decision in thisproceeding.Thereafter, the General Counsel filedexceptions and a supporting brief, and RespondentUnion filed cross-exceptions and a supporting briefand in opposition to General Counsel's exceptions.Pursuant to the provisions of Section 3(b) of theNationalLabor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has considered the record and theattachedDecision in light of the exceptions andbriefs and has decided to affirm the rulings, findings,and conclusions of the Administrative Law Judgeand to adopt his recommended Order.ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelations Board adopts as its Order the recommend-ed Order of the Administrative Law Judge andhereby orders that the complaint be, and it hereby is,dismissed in its entirety.DECISIONSTA rEMENT OF r11E. CASEIRVINGRoGosiN,AdministrativeLaw Judge: Thecomplaint, issued May 4. 1973, alleges that Respondent hasengaged in unfair labor practices within the meaning ofSection 8(b)(1)(A) and (2) and Section 2(6) and (7) of theAct.'Specifically, the complaint alleges that, on about January29, 1973, Respondent, without prior notification regardinghis obligations under the union-security provisions of acollective-bargaining agreement between Respondent andthe Employer, and without affording him an opportunityto comply with said union-security provisions, demandedthat Ralphs discharge Bobby H. Kelley, effective JanuaryIDesignations herein areas followsThe General Counsel,unless.otherwisenoted or required by the context, his representative at the hearing,Produce. Refrigerated & Processed Foods & Industrial Workers Local No630, International Brotherhoodof Teamsters, Chauffeurs,Warehousemen& Helpers ofAmerica.Respondent,RespondentUnion. or the Union,Ralphs Grocery Company, Ralphs, the Employer or the Company. BobbyH. Kelley, an individual, the Charging Party, the National LaborRelations11730, 1973, because of his lack of good standing withRespondent Union; and on or about January 30, 1973, inresponse to Respondent's demand. Ralphs discharged saidemployee, thereby causing the Employer to discriminateagainst him in violation of Section 8(a)(3), and engaging inunfair labor practices within the meaning of Section 8(b)(2)of the Act.Respondent's answer, filedMay 14, 1973, admits theprocedural and jurisdictional allegations of the complaint,and further admits that it notified Ralphs, on or about thedate alleged, that Kelley should be terminated for lack ofgood standing with the Union, but denies the substantiveallegations of the complaint.Hearing was held on July 2 and 3, 1973, at Los Angeles,California.The General Counsel and Respondent wererepresented by counsel. All parties were afforded fullopportunity to be heard. to examine and cross-examinewitnesses, to introduce oral and documentary evidencerelevant and material to the issues, to argue orally, and tofilebriefs and proposed findings of fact and conclusions oflaw. The parties declined to argue formally, but discussedsome of the issues on the record. Pursuant to an extensiontoAugust 13, 1973. duly granted, briefs were timely filedby the General Counsel and Respondent. No proposedfindings of fact or conclusions of law have been filed byany of the parties.Upon the entire record in the case2 and, based upon theappearance and demeanor of the witnesses, and the briefs,which have been carefully considered, I make the follow-ing:FINDINGS OF FACT1.THEBUSINESS OF THE EMPLOYERThe complaint alleges, Respondent's answer admits, andit ishereby found that, Ralphs Grocery Company is, and atall times material herein has been, a California corpora-tion, engaged in the business of operating a chain of retailgrocery markets in said State of California, in connectionwithwhich it maintains a produce warehouse in LosAngeles.The complaint further alleges, Respondent's answeradmits, and it is hereby found that, in the normal course ofitsbusiness operations, Ralphs derives gross revenue inexcess of $500,000 annually from said operations, andpurchases and receives goods and products valued inexcess of $50,000 annually, directly from points locatedoutside the State of California.Upon the basis of the foregoing, and upon the entirerecord, it is hereby found that, at all times material herein,Ralphs has been an employer engaged in commerce and inoperations affecting commerce within the meaning ofSection 2(2). (6), and (7) of the Act.Act, as amended (61 Stat 136, 73 Stat. 519, 29 U S.C sec. 151,et seq ).theAct, the National Labor Relations Board, the Board. The charge was filedand served on the parties on March 19, 1973 Unless otherwise stated, allevents occurred in 19732 1 he General Counsel's unopposed motion, dated August 10, 1973, tocorrect the transcript of the proceedings in stated respects, is herebyallowed209 NLRB No. 31 118DECISIONSOF NATIONALLABOR RELATIONS BOARDH. THE LABORORGANIZATION INVOLVEDProduce, Refrigerated & Processed Foods & IndustrialWorkers Local No. 630, International Brotherhood ofTeamsters,Chauffeurs,Warehousemen & Helpers ofAmerica, Respondent Union herein, is, and at all timesmaterial herein has been, a labor organization within themeaning of Section 2(5) of the Act.III.THE UNFAIR LABOR PRACTICESARTICLE IV-DUES DEDUCTIONThe Employer agrees to withhold and to remitpromptly to the Unionan initiationfee and monthlydues from the pay check of each employee covered bythisAgreement in accordance with a written orderwhich the Union agrees to furnish signed by eachindividual employee.3A.IntroductionThe record establishes that, at all times material herein,Ralphs and the Union have been parties to a collective-bargaining agreement, effective fromMay 17, 1971, toMay 19, 1974, automatically renewable annually thereafterin the absence of specified notice, covering, among otheremployees, a group known as paper balers. Other ware-house employees are represented by Respondent Unionunder a separate agreement.The balers agreement, commonly referred to as the crateyard agreement, contains conventional union-security anddues-checkoff provisions. The pertinent provisions are asfollows:ARTICLE I-UNION SECURITYA.The Employer hereby recognizes the Union as thesole collective bargaining agent for all employees of theEmployer in the classifications set forth herein, in theEmployer's plant located within the jurisdiction of thesignatory Union.B.Itshallbe a condition of employment that allemployees of the Employer covered by this Agreementwho are members of the Union in good standing on theeffective date of this Agreement shall remain membersin good standing, and those who are not members onthe effective date of this Agreement shall, on or afterthe thirtieth calendar day following the effective date ofthisAgreement, become and remain members in goodstanding in the Union.C.When new or additional employees are needed, theEmployer shall notify the Union of the number andclassification of employees needed. The Union shallpromptly nominate applicants for such jobs. TheCompany shall choose between any nominees of theUnion and any other applicants.No applicant will be preferred or discriminated againstbecause of membership or non-membership in theUnion, nor because of race, color, creed, sex, age ornational origin. Nothing in the above shall restrict theEmployer in his right to select the applicant who bestmeets the qualifications for the job to be filled.D.The Employer agrees to notify the Union prompt-ly of all terminations and hires.B.The Issues(1)Whether Respondent Union adequately notifiedKelley of the union-security provisions of the collective-bargaining agreement, requiring membership in the Unionafter the 30 calendar day following his employment byRalphs.(2)Whether Ralphs notified Kelley of the existence ofthe union-security provisions of the collective-bargainingagreement, and, if so, whether such notification relievedRespondent Union of its obligation to do so prior todemanding his termination.(3)Whether Kelley acquired information from sourcesother than Respondent Union regarding his obligationsunder the union-security provisions, and, if so, whethersuch information relieved Respondent Union of itsobligation to so notify him.(4)Whether Kelley's membership in a sister LocalUnion, on withdrawal status, affected Respondent Union'sduty to notify Kelley of hisunion-security obligations toRespondent, or placed him under a duty to inquire of theUnion regarding said obligations.(5)Whether Ralphs had terminated Kelley's employ-ment at Respondent Union's request prior to the meetingof Respondent's executive board.(6)Whether the information furnished Kelley by unionrepresentatives at saidmeeting, concerning his union-securityobligations,adequately satisfied theUnion'sfiduciary duty to notify Kelley of those obligations.(7)Whether, following his attendance at the meeting ofthe Union's executive board, Kelley made a legal tender of"periodic dues and initiationfeesrequired as a conditionof employment after thirty days."C.Sequence of EventsBobby H. Kelley was hired as a baler at Ralphs' producewarehouse, on May 1, 1972. He had been referred toRalphs by Frances Elnora Lofton, a family friend and jobcounsellorattheNeighborhoodAdultParticipationCenter, a Federally funded project. Although, according toKelley, he had wanted a job as a warehouseman, a higherrated and more desirable job, for which he claimed to havebeen qualified by reason of 8 years previous experience,therewas no opening available at the time, and heaccepted a job as paper baler or crate yard and salvageworker.As has already been mentioned, the warehouseemployees were covered by two separate labor contracts,both with the Union. Only the baling department contract,3The legalityof the union-security provisionsisnot in issue. It isundisputed that the checkoff provision has not been enforced. LOCAL NO 630,TEAMSTERS119however, is involved here. When Lofton referred Kelley toRalphs, she made no inquiry as to whether there was aunion at the warehouse, testifying that she rarely madesuch inquiries of prospective employers, and that she didnot do so in this instance.Warehouse Manager Bobby L. Pearce, who hired Kelley,testified that, in accordance with his usual practice, heprobably told Kelley when he was hired that he would berequired to join the Union after 30 days, though headmitted candidly that he had no positive, independentrecollection of having done so. Nor was Pearce able torecall what response, if any, Kelley made.James A. Canfield, one of two balers employed on theday shift at the time Kelley was hired,4 and who instructedKelley in the job routine, testified that he told Kelley theday he started, and several times afterward over a period ofseveral weeks, that he would be required tojoin the Unionafter 30 days, and advised him to contact the Union. Onthe first occasion, Canfield showed Kelley his membershipcard, and furnished him with the name and address of theUnion from his card. According to Canfield, Kelley madea note of the union address and said he would "take care ofit."When Canfield later asked him whether he had joined,Kelley merely repeated that he would "take care of it."ShortlyafterKelley started working, however, whenCanfield went to the union hall to pay his dues, he wasasked by one of the business agents whether there were anynew employees working at Ralphs' warehouse. Canfieldtold the business agent that there was one, referring toKelley. The business agent told Canfield to advise Kelleyto contact the Union. Canfield did so on several occasions,without eliciting any response, and eventually dropped thematter.Kelley denied thatWarehouse Manager Pearce hadnotified him at the time he was hired that there was aunion-security contract covering the balers that Pearce hadapprised him of his obligations thereunder. Kelley alsodenied that Canfield had notified him to the same effect.To the extent it may bear on the credibility of thewitnesses, it is found, on the basis of Pearce's plausible andcredible testimony as to his usual practice in notifyingnewly hired employees of their union-security obligations,and Canfield's equally credible testimony that he notifiedKelley several times of the union-security requirements,that Kelley learned from these independent sources of theexistenceofa union-security contract covering baleremployees at the time he was hired or soon afterwards It iswell settled, however, that knowledge of the existence of aunion-security contract, and the obligations thereunder,acquit-.d from independent sources other than the union,does not absolve a union of its fiduciary duty to notify theiKelley was initially hired on the day shift He was later transferred tothe swing shift (3:30 p in to midnight), and was working on that shift at thetime of his terminationAs an employee obligated to pay union dues and initiation fees as acondition of employment. it is reasonable to assume that Canfield wouldhave been concerned that newly hired employees should he required tocomply with their union-security obligations as he was6Although Kelley at times feigned inability to comprehend questions,even when simply stated, he appeared to have no difficulty with polysyllabicwords, such as "delinquency " He repeatedly prefaced his answers with suchphrases as "If I am not mistaken," a tendency which cannot be discountedas a speech habit but rather as a patent effort to keep his options open if itemployee of the financial obligations incumbent uponhim.7According to Kelley, he did not become aware that thebaler department employees were covered by a unioncontract until about October 1972, some 6 months after thedate of his initial hire. On September 16, 1972, Kelley'sfather died, and Kelley was absent from work for 3 days.Sometime after his return, he learned through a fellow-employee that he might be eligible for funeral leave underthe collective-bargaining agreement .8 At the suggestion ofhis fellow-employee, Kelley broached the subject to theunion shop steward, whom he identified merely as Art. Theshop steward advised Kelley to take the matter up with theUnion and, when Kelley asked him where the Union waslocated, handed him the Union's business card. Kelleyadmitted, however, that the shop steward said, "But I amgoing to tell you something. All of thisis a unionbut it isunder two different contracts. It is under a differentcontract.There is a contract for the warehouse and acontract for the paper baler department," and advised himto tell the union representatives in which department heworked so they would "know what to do."At or about 1:30 one afternoon during this interval,Kelley telephoned the union hall, and was referred toBusinessAgent Robert W. Ruby. After identifying himselfas an employee at Ralphs produce department, Kelleyasked Ruby whether he was entitled to funeral leave. Rubytold him that, according to the "retail contract," referringto the warehouse agreement, Kelley would be eligible forfuneral leave. Ruby again asked him whether he worked intheproduce department, and Kelley said that he did.When Ruby gave Kelley instructions in regard to theprocedure in applying for these benefits, Kelley told Rubythat he had applied to the Company for funeral leave andthat his request had been denied. Kelley then volunteeredthat there had actually been two deaths in his family, hisfather and stepfather. Ruby suggested that Kelley obtain adeath certificate and submit it to the Company.Kelley later called at the union office, where he metBusinessRepresentative Salvador "Sal" Verduzco, vicepresident of the Local and a member of the executiveboard.When Kelley identified himself and explained thepurpose of his visit, Verduzco withdrew briefly to procure acopy of the baler's contract, and returned with it soonafterward. According to Kelley, Verduzco read from thecontract, and then told Kelley that the contract did notprovide for funeral leave. Kelley testified that at no timeduring this interview did Verduzco ask him whether he wasamember of the Union, discuss union membership, ornotify him of any union obligationVerduzco's version of this incident did not differbecame necessary to change his testimony. as it did on occasionHis miendid not generally inspire credence7InternationalAssociation of Bridge, Structural and Reinforced IronWorkers Union. Local 378. AFl:CIO(Judson Steel Corporation).192 N LRB1069 and cases cited."According to Kelley, when his stepfather died earlier in the year, hemadeno effortto obtainfuneral leavebecause he had not known about theunion contract it is more probable. however, that he had not been alertedto the possibilitythathe might have been entitled to funeral leave under thecontractAs it turned out, the warehousemen's contract provided forfuneral leave, but the baler's contract did not. 120DECISIONSOF NATIONALLABOR RELATIONS BOARDmaterially from Kelley's. According to Verduzco, PhyllisSwenson, the Union's office manager, had reported to himthat she was having difficulty with a member. Verduzcoapproached Kelley and asked him what his problem was.Kelley told him that he was seeking funeral pay from theCompany. After eliciting from Kelley that he was em-ployed as a baler at Ralphs, Verduzco asked him whetherhe had a copy of the contract. Kelley replied that he didnot, and Verduzco thereupon procured a copy and, readingaloud from the applicable provisions, told him that thecontract merely covered health and welfare, and holidaypay, but no funeral leave. Kelley disparaged the contract,using a vulgar epithet, and stated that he had only acceptedthe job as paper baler because he was looking forward to ajob as warehouseman. Verduzco explained that there wasnothing he could do for him with regard to funeral leave astherewas no provision for such benefit in the balercontract. Verduzco told him, however, that, as a member ofthe Union, he was entitled to a copy of the contract, andasked him if he wanted one. Kelley said nothing todisabuse Verduzco of his assumption that Kelley was amember of the Union. In fact, at one point in thediscussionKelley told Verduzco that he was a formermember of Local 595, that he had had warehouseexperience,wanted a warehouse job because it was moredesirable, and was waiting to be placed in the warehouse.Kelley accepted a copy of the contract, which he took withhim when he left, without divulging to Verduzco that hewas not a member of Local 630. When he perused thecontract later, according to Kelley, he read only the articledealing with funeral pay. Admittedly, the contract containsno provision for funeral pay, so it must be assumed that heat least, read enough of the contract to determine theabsence of such a benefit. Later, according to him,allegedly after learning of the Union's action requesting hisdischarge, he read the dues checkoff provision.Admittedly, neither Verduzco, nor the person identifiedas the shop steward, notified Kelley of hisunion-securityobligations.According to Kelley, he was at no timenotified by any union official that he was required to jointhe Union or pay dues in order to retain his Job at Ralphs.Nor, for that matter, according to him, did any employerrepresentative notify him prior to late in January 1973 ofany such obligation.Duringthe payroll period ending January 28, Kelleybecame ill while at work, and was absent Thursday,Friday, and Saturday of that week. On the last Thursday ofJanuary (January 25), or thefirstThursday of February(February 1), according to Kelley (he could ^ot be morespecific),he telephonedWarehouse Manager Pearce toinquire whether he was entitled to sick leave. Pearce toldhim, Kelley testified, that he was i,ot, because the Unionhad reported that he was "nine months behind" in hisunion dues.When Kelley asked, "What Union dues?"Pearce replied, "Well, you know that when you first startedworking here I told you you have to become a member ofthe union." Kelley contradicted Pearce, and insisted thatPearce had not so informed him. Pearce reiterated that hehad told Kelley when he first started working there that hewas required to become a member of the Union and payunion dues.Kelley persisted in his denial that Pearce hadso informed him, and then protested that it was theCompany's responsibility under the contract to deductunion dues.Then,according to Kelley, Pearce told himthat he had received a letter from the Union stating thatKelleywas to attend a board meeting the followingSaturday, even stating the time as i p.m. Pearce told Kelleyto call him back after the board meeting and let him knowwhat happened.Pearce also told him at that time that hecould return to work if he resolved his problem with theUnion.Pearce conceded that Kelley called him about his sickleave,testifying that he probably told him that he was noteligible for such benefits under the contract. He denied anyknowledge of any problem Kelley might have had with theUnion or of any upcoming meeting of the executive board.In view of Kelley's patent confusion concerning the datesand sequence of his telephone conversations with Pearce;Kelley's self-contradictory and shifting positions on thisand other crucial matters;and Pearce's overall credibility,Pearce's version of this telephone conversation is credited.Notwithstanding Kelley's repeated insistence that he firstlearned of the existence of a union agreement covering thebaler employees in the telephone conversation with Pearceregarding sick leave, Kelley admitted elsewhere that he hadpreviously been told of the existence of the union contractby the shop steward,who had furnished him with theaddress of Union, and informed him that there were twoseparate contracts,one applying to the warehousemen andtruckdrivers,and the other to the paper baler employees.Moreover,Kelley also learned of the baler labor contractinabout October 1972, when he attempted to obtainfuneral leave.Moreover,after first stating that he tele-phoned Pearce from his home while he was ill, and neverreturned to Ralphs afterward,he conceded that, despite hisillness, he called at Ralphs on the day of his telephoneconversation with Pearc, to obtain his paycheck,testifyingthat he talked with Pearce in person at 8 o'clock thatmorning. According to Kelley, he went to Ralphs for hispaycheck even before his conversation with Pearce becauseof rumors he had heard,allegedly before he went home ill,throughAlBjorklund, his foreman, and unidentifiedfellow-employees,that he had been laid off for failure topay union dues, and had been expecting a final paycheckmomentarily.Kelley further testified that he did notreceive his final paycheck on Thursday,the day he calledat Ralphs, but received it when he returned the followingday.9According to Kelley, he had gone to the warehouse onWednesday, the night before he telephoned Pearce, toobtain his paycheck,and talked to Foreman Bjorklund. Itwas then that Bjorklund told him of the union letterrequesting his termination,although Bjorklund did not givehim a copy of the letter.Astonishingly, Kelley testified thatBjorklund told him to look for the letter in Pearce's office,and that he searched for it on the desks in that office.9The paycheck, according to the Company's undisputed records (IBM299 hours work, with absences due to illness Thursday, Friday, andcomputer printout of payroll register) for the payroll ending January 28, wasSaturdayin the gross amount of $100 57 and net amount of $85 76, covering a total of LOCAL NO.630, TEAMSTERSAdditionally,Kelley testified that he made "two or threetrips to try to get the letter from the union and never didget it," while admitting that he did not ask Pearce aboutthe letter because "it wasn't important for me to get theletterbecause he told me what it said." Again, Kelleytestified that before talking to Bjorklund he made two orthreevisitsto the warehouse office to search for the letter,calling eachtime inthemorning, and questioning thesecretariesabout the letter. As to two of these visits, Kelleytestified that they occurred before he became ill, that is tosay, prior to January 25, the last day on which he worked.On this basis, the alleged rumors of his impending layofffor failure to pay his union dues would have occurred priorto the date on which the Union first became aware of hisdelinquency.BusinessAgent Ruby testified that in about October, hesucceeded Verduzco in administering the union contracts.He arranged with the employers to have them furnish himwith a roster of the names, social security numbers, andseniority (hiring)dates of employees covered by thecontract. In November or December (Ruby could not bemore specific), he received such a roster from Ralphs, andinstructed the Union's office employees to check the namesagainst membership rolls. This revealed that Kelley, hiredon May 1, 1972, had not joined the Union. The record doesnot disclose when this was discovered, but on Friday,January 26, Ruby went to the crate yard at Ralphs'warehouse to contact Kelley.'('When Ruby learned thatKelley was absent due toillness,he left a union businesscard with Canfield, and asked him to have Kelley contacthim at the Union on the following Monday beforereporting for work. Next day, Canfield gave Kelley theunion businesscard, and relayed Ruby's message.When Kelley failed to appear on Monday, January 29,Ruby instructed Office Manager Swenson to prepare aletter to the Company requesting Kelley's termination.Ruby hand-delivered the letter to Pearce, told him thatKelley was not in good standing with the local, and shouldnot be permitted to work thereafter. The letter, on unionstationery, dated January 29. 1973, addressed to RalphsCrate Yard at the warehouse, and signed by Archie Neal,secretary-treasurer and Bob Ruby, business representative,read as follows:A checkof our records discloses that as of 1-29-73 thefollowing named are not in good standing with Local630, and are to be considered as unqualified personnel.I.B. J. Kelley $104.002.3.4.5.Therefore,unless by not later than 1-29-73.eachpresents to you written evidence that he is in goodstanding,we request that you not permit him to work I-30-73 and thereafter.10Ruby testified that with a membership of 7,500, it was impractical topolice the union-security provisions of the contracts and that the Unionrelied to a large extent on employees in the bargaining unit to notify newlyhired employees of their union-security obligations This, of course, doesnot relieve the Union of its responsibility in this regard or satisfy its121Ruby testified that the sum of $104 represented aninitiation fee of $40 and 8 months'dues,at the rate of $8per month.On Thursday, February 1, Kelley reported for work forthe first time since his illness. Foreman Bjorklund hadremoved Kelley's timecard on instructions from Pearce.According to Bjorklund, he gave Kelley a copy of theUnion's letter, and told him that he was not terminated butwould not be permitted to work until he "straightened"himself out with the Union. Kelley denied receiving a copyof the Union's letter, testifying that he saw it for the firsttime at the hearing. He admitted, however, that he hadlearned of the letter from Bjorklund earlier. It is found thatBjorklund furnished Kelley with a copy of the letter at thistime.Next day, Friday, February 2, Kelley went to the unionhall, showed Ruby the letter, and told him that he couldnot pay the money. Ruby advised him to appear before theexecutive board meeting, scheduled for the next day,Saturday, February 3. at 1 o'clock if he wished to presenthis case.The following day, February 3, Kelley, accompanied byLofton, the job counsellor, and Kelley's brother, went tothe union hall where Kelley was to appear before theexecutiveboard. Lofton and Kelley's brotherremainedoutside when Kelley's case wascalled. Asked to state hisbusiness before the executive board, Kelley said, "Well,they say I don't belong to any union." In response to aquestion as to why he had never made an effort to "getsquared away" with the Union, Kelley said that he hadbeen unaware that there was a union contract, and hadnever been asked to join. According to Business AgentWilliam H. Benson, a member of the executive board,Kelley said that he saw no reason to join because he wasreceiving no benefits from the Union.il Furthermore,Kelley asserted, Ralphs should have withheld any uniondues from his paycheck.When questioned about anyformer union affiliation,Kelley revealed that he had been a member of TeamstersLocal 595, from which he held a withdrawal card, andstated that he had "worked on practically every dock inLos Angeles." Asked whether he was not aware, as amember of an affiliated local on a withdrawal card, that hewas entitled to a transfer, Kelley said that he was not.Kelley acknowledged to the executive board that he hadseen a copy of the union contract, which he had discussedwith one of the business agents, and that he had told himthat "it wasn't a very good contract to begin with."Finally, Secretary-Treasurer Neal, who presided over themeeting, told Kelley that he owed a total of $104, andasked him if he had the money to pay it, Kelleyacknowledged, in response to a suggestion that the Unionhad learned from Warehouse Manager Pearce that Kelleyhad accumulated $600, that he had had the money, but hadintended to use it to go into business for himself.12 A recesswas called and Kelley was excused.During the recess, Kelley reported to Lofton what hadfiduciary dutyiilliiswould be consistent with the fact that Kelley had sought andbeen denied funeral and sick leave12According to Warehouse Manager Pearce, Kelley had told him thissome months before his termination. 122DECISIONS OF NATIONAL LABOR RELATIONS BOARDoccurred.ObservingBensonin the outer office, Loftonasked him what Kelley's chances were of keeping his job.Bensonwas noncommittal. When the meeting reconvened,and Kelley was called in, Neal told him that he couldacquire good standing by paying $112, which the Unionwould permit him to pay in three weeklyinstallments, two,of $40 each, a week apart, and the balance of $32 thefollowing week. Kelley protested that he did not have themoney. Reminded about the $600 he had mentioned,Kelley said he no longer had the money. He was told thattheUnion wouldissuehim a clearance so that he couldreturn to work the same day upon payment of $40. Kelleyrepeated that he did not have the money. Neal asked him ifhe could pay the $40 the following Monday. Kelley said, "Idon't know; I don't have the money." Neal told him that ifhe made the $40 payment, he would be givena clearance togo to work.i3When Kelley left the meeting, he told Lofton of theexecutiveboard'sdecision.Bensoncame out of themeeting, anticipating that Kelley, or otherswhose caseshad been heard, might want to pay him some money.When Loftonsaw Benson,she asked him his name. As hedid not have a business card with him, he wrote his nameand office telephone number on a slip of paper. Accordingto Kelley, Benson advised him to pay the $40, and told himthat if he did, he, Benson, would "guarantee" that Kelleywould be the next man to "go into the warehouse." Loftontestified thatBensonsaid that he wanted Kelley to stay onthe job so that he could secure employment in thewarehouse.Bensonconceded that one of the persons inKelley's group asked him what Kelley's chances were forsuch a job,and Bensonsaid they were as good as anyone's,adding that Kelley was eligible for the job under theminority program.Lofton agreed to loan Kelley $40, and the Monday afterthe executive board meeting, February 5, accompaniedKelley to union headquarters to "pay his dues." The eventswhich followed are in sharp conflict.In Kelley's version, he told the girl at the window, whohe insisted was Phyllis Swenson, the office manager, thatthe executive board had decided that he could pay $40 tobe reinstated to his job. The clerk obtained a card from afiling cabinet and, afterexaminingit, told Kelley that hehad to pay "$40 twice" or $80. Kelley placed $40 in cashon the window ledge but the office employee refused toaccept that amount, contending that he was to pay $80.Lofton advised Kelley to consult the National LaborRelations Board. The clerk remarked that they were atliberty to do so, offering to supply them with the telephonenumber, and Kelley and Lofton left.In Respondent Union's version, it was Annette Hakala,an office clerk, who actually waited on Kelley.Swenson, aswas her custom, had notified the cler::s of the action takenby the executive board, and told them thatsome men,includingKelley,would be comingin for clearance onMonday. She confirmed that Kelley presentedhimself atthewindow, accompanied by Lofton, and identifiedhimself by name. Hakala then went to the files and found a"dummy application" for Kelley.14 After examining theentry on the back of the card, indicating the amountrequired to obtain clearance, she returned to the windowand told Kelley that he could obtain a clearance immedi-ately on payment of $40, and that he would be required topay $40 the following week, and the balance of $32 a weeklater.The initial clearance, she explained, would permithim to work for the remainder of the week. Upon paymentof an additional $40 the following week, he would beissued another clearance, and with the payment of thebalance of $32 a week later, he would receivehis finalclearance.Kelley told her that he had no intention ofpaying anything, that he thought Ralphs should havewithheld his union dues from his paychecks. She rejoinedthat he should have examined his paycheck stubs to verifywhether Ralphs had been checking off his dues, but that, inany case, it was his responsibility to see that his dues werepaid.Hakala categorically denied that Kelley offered ortendered her any money, or that she saw any currencyplaced on the counter, and further denied that she everrefused any money from him. Specifically, she denieddemanding $40 twice or $80,statingthat the entry on theback of the dummy application,as well asthe instructionsrelayed to her by Swenson from the executive board,clearly authorized her to acceptan initialpayment of $40,a fact borne out by the minutes of the executive boardmeeting.Although Swenson would not ordinarily havebecome involved in what appeared to be a routine matter,when she heard the commotion, she joined Hakala at thewindow.Swenson generally corroboratedHakala's testimonyregarding this episode. Although she admittedstating, in apretrialaffidavit to a Boardagent,"I heard Annette[Hakala ] advise him that he was to pay $40 twice and one$32 payment per action taken by the executive board," shetestified that all she meant by the statement in her affidavitwas that Kelley was required to pay two successive weeklyinstallments of $40, and a final payment of $32. Accordingto Swenson, when Hakala explained this to Kelley, he saidthat he could not make the payments. Swenson told himthat the office clerks were under instructions of theexecutive board to accept the duesin installments, asindicated,and that if they did not abide by thoseinstructions, they could be subject to discharge. She deniedhearing Hakala used the words, "$40 twice,"or mention anamount of $80, and denied that Kelley or anyone on hisbehalf offered or tendered the sum of $40 in cash orotherwise, or placed any money on the counter. In fact,Swenson testified, if the sum of $40 had actually beentendered to Hakala, there could have been no occasion forher, Swenson, to go to the window, because Hakala hadbeen under instructions to acceptthe sumof $40 as aninitial installment.Despite Lofton's testimony that she loaned Kelley $40,13Minutes of this executive board meeting reveal, with regard to Kelley'sdues a total of $11200 payablein three installmentsMotion carried.caseThe additional $8 presumably represented dues for the month of FebruaryCase of Bobby R (sic) Kelley being suspended Subsequent toi4Since Kelley had not actually applied for membership, his name,discussion of the case by the Board a motion was made and secondedaddress, and other pertinent information were recorded on a membershipto accept Bobby Kelley for membership for initiation fee plus backapplication form. LOCAL NO.630, TEAMSTERS123and accompanied him to the union hall to make certainthat he paid the money,as well as to act as a witness in theevent of a dispute, she did not testify that she actually sawKelley offer or tender the amount in cash or place anymoney on the window sill. She testified merely that aftershe and Kelley left the union hall, he immediately returnedthe $40 to her.Significantly, both Kelley and Lofton testified that theydealt exclusively with Swenson; that no other office clerkwas present during the entire discussion at the window;and that they did not even recognize Hakala when she wasidentified at the hearing.Considering that Swenson, theofficemanager, did not ordinarily become involved inroutine applications For clearances,and intervened on thisoccasion only because of the commotion at the window,Kelley'sandLofton's testimony has been seriouslyimpugned.In deciding, however, whether Kelley did, in fact, tenderthe $40, which the Union had agreed to accept as an initialpayment, the question naturally arises as to what Kelley'spurpose was in going to the union hall if it were not tomake the payment. While one can only speculate, it shouldbe borne in mind that,despite his asserted willingness tocomply with the arrangement which the executive boardhad offered him, Kelley manifested ambivalent feelingsabout joining the Union. He had indicated at his hearingbefore the executive board that he had derived no benefitsfrom the Union; he had admittedly stated his disapprovalof the union contract to the business agent who hadfurnished him with a copy; he had argued that hisemployer should have checked off his union dues (al-though he had never authorized the employer to do so).and had protested that he did not have the money andcould not procure it unless he were permitted to work.After counselling Kelley to resort to the National LaborRelations Board, Lofton allegedly loaned him the $40, andaccompanied him to the union hall, ostensibly to makecertain, according to her, that he made the payment, aswell as to act as a witness in the event of a dispute. Yetnothing had occurred up to that time even to suggest thattherewas any controversy regarding the amount ofKelley's dues delinquency or the method of payment.Whatever may have impelled him to change his mind, itcan only be surmised that Kelley entertained secondthoughts about acquiring good standing in the Union, andsought to confuse the issue by claiming that the office clerkhad refused the $40 amount and demanded $80, contraryto her specific instructions. It is, therefore, not unlikely thatKelley's true purpose in going to the union hall, and havingLofton accompany him to act as a witness, was to attemptto lay a predicate for the filing of an unfair labor practicecharge against the Union. Be that as it may, withoutspeculating about his real reason for presenting himself atthe union hall, and even assuming that he actually had the$40 in his possession at the time, the preponderance of thecredible evidence, especially the mutually corroborativetestimony of Hakala and Swenson, does not support afinding that Kelley made a tender of the requisite amountto acquire good standing in the Union. It is found that nosuch tender was made.Next day, Tuesday, according to Kelley, he went toLofton's office to obtain a"referral slip"to the NationalLaborRelations Board.At Lofton's suggestion,Kelleyplaced a call to Business Agent Benson,while Loftonlistened in on an extension.Kelley allegedly told Bensonthat he had gone to the union hall on Monday to pay the$40 but that it had been refused due to a misunderstandingthat he was requiredto pay "$40 twice."At that point,Lofton testified,she hung up the extension phone.NeitherKelley nor Lofton had the $40 by that time,but Kelleytestified that he called Benson to find out whether Bensoncould"work out something,"such as an"extension," andto have him confirm that he had attempted to pay the $40.According to Kelley,Benson told him to"try to get the$40," and he would be at the union hall to see that themoney was accepted.Kelley did not follow Benson'ssuggestion because,according to Kelley,he no longer hadthe money and was unable to borrow it.Benson,however,testified that he received a call fromKelley,but that he was certain it was on Friday, ratherthan Tuesday,because under his work schedule he wouldnot have been in his office on the Tuesday Kelley claimedhe called.In any event,Benson denied that Kelley told himthat he had attemptedto paythe $40 at the union hall andthat it had been refused,and further denied telling Kelleythat if he brought that sum to the union hall,he would bethere personally to see that it was accepted.Benson deniedthat any such conversation took place.According to him,Kelleycalled to ask whether he could appeal the executiveboard'sdecision and how he could proceed.Benson toldhim that he would haveto payhis back dues beforeanything could be done.During the conversation,KelleytoldBenson that he had wanted a job on the producewarehouse dock but that he felt that Ralphs was prejudicedagainst him,and had refused to hire him in that capacityostensibly because of a back condition,which had beenincorrectly diagnosed due to an inadvertent substitution ofX-rays.Benson told him that if there was an opening forwhich he was qualified,there was no reason he could nothave it.particularly in view of the "minority program," butthat the Union could not represent him unless he paid hisdelinquent dues.It is evident that Kelley called Benson primarily to findout whether there was any way he could take an appealfrom the decision of the executive board,and to enlist hisaid in obtaining union clearance,without the necessity oflaying out any immediate funds. It is equally apparent thatKelleywas eager to obtain a warehouse job and, in light ofKelley's repeated mention of the subject, it is plausible thatKelleywould have broached the subject again. On theother hand,there appears to be no logical reason forBenson to have denied that he offered to make certainpersonally that the Union accepted the $40 from Kelley ifhe could raise it, if he actually made the statement. Ifanything,such an offer would have tended to mitigate theaction taken by the Union.Moreover,Lofton's testimonythat she eavesdropped on the telephone conversationbetween Kelley and Benson only until she allegedly heardKelley saythat he had attempted to make the$40 paymentat the union hall,and it had been refused,and then hungup,appears to be a contrived attempt to corroborateKelley's testimony regarding the purported tender. 124DECISIONSOF NATIONALLABOR RELATIONS BOARDUnder all the circumstances, and based primarily on theappearance and demeanor of the witnesses involved, it isfound that Kelley did telephone Benson but only for thepurpose of ascertaining whether he could appeal thedecision of the executive board, and what steps he couldtake to obtain some further leniency from the Union. It isfurther found that the evidence regarding this telephoneconversation furnishes no corroboration forKelley'scontention that he made a tender of the $40 to the Unionon the day in question, as he maintained.On about February 5 or 6, according to WarehouseManager Pearce, presumably after Kelley and Lofton wentto the union hall, Kelley called Pearce and asked him"what was up." Pearce reiterated that the Union hadrequested his termination because he was not in goodstanding. Kelley asked him what he ought to do about it,and Pearce told him to make his peace with the Union,stating that as soon as he furnished proof of good standing,Pearce would put him back to work. There was no showingthat Kelley told Pearce that he had attempted to do so buthad been denied. Pearce also testified, without contradic-tion, that during one or more telephone conversations thesame week, Kelley told him that he had no intention ofpaying his union dues or of returning to work at Ralphs.Kelley has not since paid or tendered the sum of $112,representing the initiation fee and dues for the monthending February, or any part of said sum and, on February14, 1973, was formally terminated.Issues;Contentions; Concluding Findings of FactSection 8(a)(3) of the Act proscribes discrimination inregard to hire or tenure of employment to encourage ordiscourage membership in a labor organization. It does,however, permit union-security agreements, within thelimitations of that section, with the proviso that employeesmay not be discriminated against under such an agree-ment, except for failure to tender periodic dues andinitiationfeesuniformly required as a condition ofacquiring or retaining membership. Under the correlativeprovision, Section 8(b)(2), a labor organization commits anunfair labor practice when it causes or attempts to cause anemployer to discriminate against an employee in violationof Section 8(a)(3) or to discriminate against an employeewith respect to whom membership in such organization hasbeen denied or terminated on some ground other than hisfailure to tender the periodic dues and the initiation feesuniformly required as a condition of acquiring or retainingmembership. In applying these provisions the Board hasheld,with court approval, that as a precondition todemanding the discharge of an employee for delinquencyin payment of union dues and initiation fees, the Union isunder a fiduciary duty to deal fairly with the employee,requiring at a minimum "that the Union inform theemployee of his obligations in order that the employee maytake whatever action is necessary to protect his job tenure."15See alsoN.L.R.B. v. Local 182, International Brotherhood of Teamsters,Chauffeurs,Warehousemen and Helpers of America,401 F.2d 509, enfg. 156NLRB 335, as amended, 169 NLRB 1143, cert. denied. 314 U.S. 213;International Association Bridge, Structural and Reinforced IronWorkersUnion,Local 378, AFL-CIO (Judson Steel Corporation),192 NLRB 1069,and cases cited.N. L. R. B. v. Hotel, Motel and Club Employees' Union, Local568, AFL-CIO (Philadelphia Sheraton Corp.),320 F.2d 254,258 (C.A. 3, 1963).'5Furthermore, the Board and the Courts have held thattheUnion's fiduciary duty to notify the employee of hisobligations under the union-security provisions of thecontract is not satisfied by the fact that the employee mayhave acquired independent knowledge of the existence ofthe union-security clause and his obligations thereunder.16Itmust be assumed, however, that the policy of theBoard was never intended to be so rigidly applied as topermit a recalcitrant employee to profit from his owndereliction in complying with his obligations as a unionmember on withdrawal status, or under circumstances suchas those presented here.The question here is whether the special and unusualcircumstances of this case justify a departure from the lineof cases in which unions have been found to have violatedSection 8(b)(2) by failing to notify the employee directly ofhis union-security obligations and affording him a reasona-ble opportunity to comply, before requesting his termina-tion.Cases on which the General Counsel relies haveusually involved situations where employees have attempt-ed to acquire union membership, paid or attempted to payor tender initiation fees and union dues, which wererefused, or where membership may have been refused forinvidious reasons.'7Summarizing the salient facts, the record discloses thatKelley was hired at Ralphs on May 1, 1972. There was theninforceand effect a valid union-security contract,requiringmembership in the Union as a condition ofemployment after 30 days. While employed by anothercompany in the Los Angeles area in 1970, Kelley had beena member of Local Union 595, a sister local, affiliated withthe International Brotherhood of Teamsters. On March 31,1970, he obtained an honorary withdrawal card from thatLocal.Under the International constitution, the pertinentprovisions of which were excerpted on the back of thewithdrawal card, a union member on withdrawal isrequired "[i]mmediately upon going to work, or before ifpracticable, [to]make a request" for a transfer from theLocal of which he is a member to the Local into which heis seeking to transfer. "Within forty-eight (48) hours after amember has received a transfer card he shall deposit thesame with the Local Union to which he seeks to transfer,and upon such deposit the transfer shall become effective."(International constitution, article XVIII, section 3(a). Bycomplying with the provisions regarding transfer, themember is exempted from paying an initiation fee to thenew Local. Failure to comply, however, results in the lossof this benefit.Had Kelley complied with his union obligations, anddeposited his withdrawal card with Respondent Union, itisobvious that he would have been apprised of theexistence of the union-security contract with Ralphs and of16International Association of Bridge, Structural and Reinforced IronWorkers Union, Loca1378, AFL-CIO, supra,and cases cited.17See, e.g.,International Association of Bridge, Structural and ReinforcedIronWorkers Union, Local 378, AFL-CIO (Judson Steel Corporation), supra,and collected cases. LOCAL NO.630, TEAMSTERShis financial obligations thereunder. Kelley admitted at thehearing before the executive board that he was aware of hisobligation to deposit his withdrawal card upon going towork for an employer under contract with a Localaffiliatedwith the International Brotherhood 18 His onlyreason for not doing so, he contended, was that he wasunaware that Ralphs was under a contract with the Union.The record indisputably establishes that Kelley wasaware,at leastasearly as October 1972 (when heattempted to obtain funeral leave), if not soon after he washired (throughWarehouse ManagerPearceand fellow-employee Canfield), not only of the existence of a unioncontract but of the union-security provisions thereunder.Moreover, when he went to the union hall in October, hewas provided with a copy of the contract which clearly setforth the union-security provisions on the very first page(of a mere 5 1/2 page document) and, despite his denialthat he read any of the provisions, excepting those relatingto "funeral leave" (or the absence of such provision), andthe health and welfare provisions, he admittedly read thecheckoff provisions (at a much later date, according tohim) and insisted, in fact, that his union dues should havebeen checked off, although he had never authorized it.Granting that, under decided cases, these circumstancesmay not have relieved the Union of its duty to notifyKelley of his financial obligations before requesting histermination, the fact is that Kelley had actual knowledge,albeit from sources other than the Union, and under hisobligationsas a unionmember on withdrawal, was dutybound to deposit his withdrawal card with RespondentUnion. At the very least, the knowledge he acquired of theexistence of the union-security contract, coupled with hisobligation to deposit the withdrawal card, imposed a dutyon Kelley to make further inquiry of the Union. Thus, theplight in which he found himself was due as much to hisfailure to abide by his union membership obligations as tothe Union's neglect in notifying him of his union-securityobligations.Kelley had worked for Ralphssome9 months before theUnion discovered that he had never complied with theunion-security requirements.Whatever may be said re-garding the Union's lack of diligence in policing the union-security provisions of the contract, it is obvious that, by thesimple act of depositing his withdrawal card and accom-plishing his transfer to the Union, he would have obviatedall his problems arising from any alleged ignorance of hisfinancial obligations under the union-security provisions.Instead, he wilfully and deliberately sought to evade hisunion-security obligations, on the pretext that he had neverbeen notified directly by the Union of the existence of aunion-securitycontract,and his financial obligationsthereunder. Yet. at the same time, this did not deter himfrom seeking benefits under a contract, a copy which hadbeen furnished him, which he claimed was not binding onhim.At the hearing before the executive board, heisThis, despite his denial that he had ever read the hack of thewithdrawalcard, or that he had knowledgeof its contents In any event, thiswould not relieve Kelley of his union obligations "The articlesof agreementof a labor union,whether called a constitution, charter, by laws, or by anyother name,constitutea contract between theunion and itsmembers, aswell as a contract between themembers ofthe union,which thecourts willenforce" 48 Am Jur 2d 103 Members of a labor union are hound to125protested that he had received no benefits under thecontract, and saw no reason he should join the Union.Moreover, despite his claim that he had been totallyunaware of the existence of the union-security contract, heasserted that his union dues should have been checked offfrom his wages.Notwithstanding Kelley's attitude, and even after for-mally requesting his termination,RespondentUnionafforded him an opportunity to acquire good standing bypermitting him to satisfy his delinquency in installments,and agreeing to grant him clearance to return to work onpayment of the initial installment,with similar clearancesupon payment of each succeeding installment. Theelaborate strategem by which Kelley claimed to have madea tender of the initial payment appeared wholly contrivedand unconvincing.The record, taken as a whole, fairly establishes thatKelley engaged in a calculated attempt to evade the union-security obligations of the contract,as long ashe was ableto do so, and until it was discovered that he was not amember in good standing.It has been said that the protection of Section 8(b)(2) wasnever intended to be extended to "free riders," a phrasewhich aptly describes Kelley's status during his employ-ment at Ralphs.19 Furthermore, it would be grossly unjustand inequitable to permit Kelley to profit from his owndisregardofhisobligations as a union member onwithdrawal status.It is, therefore, found, upon the basis of the foregoingand the entire record,and under the special circumstancesof this case, that, by causing or attempting to causeKelley's discharge, on January 29, 1973, Respondent hasnot engaged in unfair labor practices within the meaning ofSection 8(b)(2) and (1)(A) of the Act, and it will, therefore,be recommended that the complaint be dismissed.Upon the basis of the foregoing findings of fact andupon the entire record in the case, I make the following:CONCLUSIONS OF LAW1.Ralphs Grocery Company, the Employerherein, isnow, and at all timesmaterial hereinhas been, anemployer engaged in commerceand inoperations affectingcommerce within the meaning of Section 2(2). (6), and (7)of the Act.2.Produce, Refrigerated & Processed Food & Industri-alWorkers Local No. 630, International Brotherhood ofTeamsters,Chauffeurs,Warehousemen & Helpers ofAmerica, Respondent Union herein,is.and at all timesmaterial herein has been, a labororganizationwithin themeaning of Section 2(5) of the Act.3.Respondent Union has not engaged in unfair laborpractices within themeaning of Section 8(b)(2) and (1)(A)of the ActUpon the basis of the foregoingfindingsof fact andknow the constitutionof their societyLawlor v Lowe,235 U S 522VI"IT]he congressional policy underlyingSection 8(h)(2) and [Section8(a)(3)(B)lwas not to protectfree ridersagainst excessive uniondemands,but ratherto insure that employees who werewilling to pay theirfinancialobligationswere not discharged for improperreasons."GreatLakes Dnrtnu, Seafarers'InternationalUnion of North America, AFL-(7O(TomlmconFleet Corporation),149 NLRB 1114,1121 126DECISIONSOF NATIONALLABOR RELATIONS BOARDconclusions of law, and upon the entire record, andORDER20pursuant to Section 10(c) of the Act, the undersignedmakes the following recommended:The complaint is dismissedin itsentirety.20 in the eventno exceptions are filed as provided by See 102 46 of the102 48 of theRules and Regulations,be adopted by theBoard and becomeRules and Regulationsof the National LaborRelations Board,the findings,itsfindings,conclusions,and order,and All objections thereto shall beconclusions,and recommended Order herein shall, as provided in Secdeemedwaived forall purposes